Exhibit 10.3
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (“Agreement”), by and between the Federal Home Loan Bank of
Des Moines, a federally chartered corporation (“Company”), and Steven T. Schuler
(“Executive”), is effective as of April 17, 2009 (the “Effective Date”). In
consideration of the mutual covenants set forth herein, the Company and the
Executive hereby agree as follows:
     1. Employment. The Company hereby agrees to employ the Executive, and the
Executive agrees to serve the Company, in the capacity of Executive Vice
President and Chief Financial Officer in accordance with the terms and
conditions of this Agreement.
     2. Period of Employment. The term of this Agreement shall be indefinite and
terminate according to the provisions in Section 10.
     3. Executive Representations. Executive represents and warrants to the
Company that Executive is not bound by any restrictive covenants and has no
prior or other obligations or commitments of any kind that would in any way
prevent, restrict, hinder or interfere with Executive’s acceptance of continued
employment or the performance of all duties and services hereunder to the
fullest extent of Executive’s ability and knowledge.
     4. Duties. During the Period of Employment, the Executive shall be employed
as the Company’s Executive Vice President and Chief Financial Officer with such
duties that are assigned from time to time as appropriate to such position.
While employed by the Company, Executive agrees to devote Executive’s full
business time and efforts exclusively on behalf of the Company and to
competently and diligently discharge Executive’s duties. Executive may (i) serve
on corporate, civic or charitable boards or committees, (ii) deliver lectures
and fulfill speaking engagements, or (iii) manage personal affairs, so long as
such activities under clauses (i), (ii) and (iii) do not interfere, in any
substantive respect, with the Executive’s responsibilities hereunder or conflict
in any material way with the business of the Company or the Company’s Code of
Ethics or any other applicable policies.
     5. Compensation.
          (a) Salary. During the Period of Employment, the Company shall pay the
Executive an annual base salary (the “Base Salary”) of not less than
$294,100.00, paid in accordance with the Company’s payroll and compensation
practices. The Base Salary shall be reviewed annually. Based upon such review,
the Company may increase the Executive’s Base Salary. Any increase in Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement.
          (b) Bonus Programs. The Executive shall participate in the Company’s
Annual Incentive and Long-Term Incentive Plans. Incentive targets and maximums
are set by the Board of Directors and may increase or decrease based upon market
data and/or other studies conducted by the Company and the Board, at its
discretion, but in no event shall Executive’s target under the Company’s Annual
Incentive Plan be set lower than 30% of base salary unless as part of a
nondiscriminatory cost reduction plan applicable to the Bank’s total
compensation budget.
     6. Retirement Benefits. Executive shall be entitled to participate in the
Company’s retirement benefit programs, including any pension plan, 401(k) plan,
or benefit equalization plan established for senior executives.

 



--------------------------------------------------------------------------------



 



     7. Other Benefit Plans; Vacation. The Executive and his eligible family
members shall be entitled to participate in any group and/or executive life,
hospitalization or disability insurance plan, health program, vacation policy,
or other fringe benefits of the Company on terms generally applicable to the
Company’s senior executives, subject to the terms, conditions and limitations of
such plans and programs.
     8. Perquisites. The Company shall provide the Executive the following
perquisites, or as otherwise mutually agreed: financial planning not to exceed
$2,000.00 annually.
     9. Regular Reimbursed Business Expenses. The Company shall promptly
reimburse the Executive for all expenses and disbursements reasonably incurred
by the Executive in the performance of his duties hereunder during the Period of
Employment upon proper submission in accordance with Company policy.
     10. Termination.
          (a) Death or Disability. This Agreement and the Period of Employment
shall terminate automatically upon the Executive’s death. If the Company
determines in good faith that the Disability of the Executive has occurred
(pursuant to the definition of “Disability” set forth below), it may give to the
Executive written notice of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth day after receipt by the Executive of such
notice given at any time after a period of ninety (90) consecutive days of
Disability or a period of one hundred twenty (120) days of Disability within any
twelve (12) consecutive months, and, in either case, while such Disability is
continuing (“Disability Effective Date”); provided that, within the thirty
(30) days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means the Executive’s inability, as the result of illness or
incapacity, to substantially perform his duties hereunder, with reasonable
accommodation, as evidenced by a certificate signed either by a physician
mutually acceptable to the Company and the Executive or, if the Company and the
Executive cannot agree upon a physician, by a physician selected by agreement of
a physician designated by the Company and a physician designated by the
Executive; provided, however, that if such physicians cannot agree upon a third
physician within thirty (30) days, such third physician shall be designated by
the American Arbitration Association.
          (b) By the Company for Cause. During the Period of Employment after
the Effective Date, the Company may terminate the Executive’s employment
immediately for “Cause.” For purposes of this Agreement, “Cause” shall mean that
Executive:

  (i)   shall have been convicted of (or pled guilty or nolo contendere to) a
felony;     (ii)   shall have committed willful acts of misconduct that
materially impair the goodwill or business of the Company or cause material
damage to its property, goodwill, or business monetarily or otherwise;     (iii)
  shall have willfully breached the representation in Section 3 of this
Agreement;     (iv)   shall have a willful and continued failure to perform his
material duties; or

 



--------------------------------------------------------------------------------



 



  (v)   shall have willfully violated any material policies of the Company
contained in the Company’s Code of Ethics to the extent such acts would provide
grounds for a termination for Cause with respect to other employees.

No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interest of the Company. A termination of the Executive’s employment
for Cause shall be effected in accordance with the following procedures. The
Company shall give the Executive written notice (“Notice of Cause for
Termination”) of its intention to terminate the Executive’s employment for
Cause, setting forth in reasonable detail the specific conduct of the Executive
that it considers to constitute Cause and the specific provision(s) of this
Agreement on which it relies, and stating the date, time and place of the Board
Meeting for Cause. The “Board Meeting for Cause” means a meeting of the Board of
Directors of the Company (“Board”) at which the Executive’s termination for
Cause will be considered, that takes place not less than ten (10) and not more
than twenty (20) business days after the Executive receives the Notice of Cause
for Termination. The Executive shall be given an opportunity, together with
counsel, to be heard at the Board Meeting for Cause. The Executive’s termination
for Cause shall be effective when and if a resolution is duly adopted at the
Board Meeting for Cause by a two-thirds vote of the entire membership of the
Board of the Company, stating that in the good faith opinion of the Board of the
Company, the Executive conducted himself as described in the Notice of Cause for
Termination, and that such conduct constitutes Cause under this Agreement.
          (c) By Executive for Good Reason. During the Period of Employment, the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason upon written notice. For purposes of this Agreement, “Good Reason” shall
mean (i) the assignment of duties to Executive that are materially and adversely
inconsistent with Executive’s position, (ii) any material diminution in
Executive’s authority, duties or responsibilities, (iii) a reduction in
Executive’s Base Salary or annual and long-term bonus opportunity unless as part
of a nondiscriminatory cost reduction plan applicable to the Bank’s total
compensation budget, (iv) a material change by the Company in the geographic
location in which the Executive is required to perform his services, or
(v) material breach of this Agreement by the Company. If (I) Executive provides
written notice to the Company of the occurrence of Good Reason within ninety
(90) days after Executive has knowledge of the circumstances constituting Good
Reason, which notice shall specifically identify the circumstances which
Executive believes constitute Good Reason; (II) the Company fails to correct the
circumstances within thirty (30) days after receiving such notice; and
(III) Executive resigns fifteen (15) days after the Company fails to correct
such circumstances; then Executive shall be considered to have terminated for
Good Reason for purposes of this Agreement.
          (d) Other than for Cause or Good Reason. The Executive or the Company
may terminate this Agreement for any reason other than for Good Reason or Cause,
respectively, upon ninety (90) days’ written notice to the Company or Executive,
as the case may be. If the Executive terminates the Agreement for any reason, he
shall have no liability to the Company or its affiliates solely as a result
thereof. If the Company terminates the Agreement, or if the Agreement terminates
because of the death of the Executive, or if, as a result of a merger,
consolidation, or other corporate combination, the obligations of the Company
shall be as set forth in Section 11 hereof.
          (e) Notice of Termination. A termination by the Company or by the
Executive sha1l be communicated by a Notice of Termination to the other party
hereto given in accordance with Section 23 of this Agreement. For purposes of
this Agreement, a “Notice of Termination” means a written notice that
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable

 



--------------------------------------------------------------------------------



 



detail, if necessary, the basis for termination of the Executive’s employment
under the provision so indicated, and (iii) if the Date of Termination (as
defined below) is other than the date of receipt of such notice, specifies the
termination date. The failure by the Executive or Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
the basis for termination shall not waive any right of such party hereunder or
preclude such party from asserting such fact or circumstance in enforcing his or
its rights hereunder.
          (f) Date of Termination. “Date of Termination” means the date
specified in the Notice of Termination, provided, however, that if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.
     11. Obligations of the Company Upon Termination. The following provisions
describe the obligations of the Company to the Executive under this Agreement
upon termination of his employment. However, except as explicitly provided in
this Agreement, nothing in this Agreement shall limit or otherwise adversely
affect any rights which the Executive may have under applicable law, under any
other agreement with the Company, or under any compensation, pension, thrift or
other benefit plan, program, policy or practice of the Company.
          (a) Termination by the Company for Cause, by the Executive without
Good Reason, or due to Death or Disability. If the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason, or
due to the Executive’s death or Disability, he shall be entitled to his Base
Salary, accrued but unpaid bonus for any year prior to the year of termination,
and accrued vacation through his Date of Termination and all other vested
benefits under the terms of the Company’s employee benefit plans, subject to the
terms of such plans.
          (b) Termination by the Company without Cause or by the Executive for
Good Reason or by Reason of Merger or Change of Control. In addition to the
items in Section 11(a), if the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason or because of merger
or change of control (in a situation where cause does not also exist), he shall
be entitled, upon execution of a release of claims (exclusive of claims for
indemnification under Section 13 or under Company benefit plans) in a form
reasonably acceptable to the Company and without subsequent revocation within
the period described in such release, to severance payments, in lieu of any
other severance benefits, equal to one (1) times the Executive’s Base Salary, as
in effect on the Date of Termination, plus (i) one (1) times Executive’s
targeted annual incentive award in effect for the calendar year in which the
Date of Termination occurs (or the targeted annual incentive award for the prior
year if such has not then been determined), (ii) the annual incentive award for
the calendar year in which the Date of Termination occurs and prorated for the
portion of the calendar year in which the Executive was employed, (iii) the
unpaid long-term incentive award for any Performance Period (as such term is
defined under the Company’s Long-Term Incentive Plan Document (the “LTIP”)
ending prior to the year in which the Date of Termination occurs, and (iv) a
pro-rated long-term incentive award for any long-term incentive awards for which
the Performance Period has not ended as of the Date of Termination, with such
pro-rated award to be calculated in accordance with the terms of the LTIP as if
the termination was due to death, disability or normal retirement. The Executive
also shall be entitled to any benefits mandated under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA), provided that the Company will
continue paying its portion of the medical and/or dental insurance premiums for
the one year period following the Date of Termination. The annual and long-term
incentive awards provided under this Section 11(b), (ii) and (iv) will be paid
based at target for individual/team goals and based on the calendar year actual
results for Company-wide goals, and at the regular time that such payments are
made to all employees in the plans, and shall be payable notwithstanding any
terms of such plans to the contrary which otherwise require continued employment
to receive an award. The Base Salary amount

 



--------------------------------------------------------------------------------



 



and the amounts provided for under this Section 11(b), (i) and (iii) shall be
paid in a lump sum within ten (10) days of the date the release becomes
effective. Payments under this Section 11(b) shall be paid or provided only at
the time of a termination of the Executive’s employment that constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations and guidance
promulgated thereunder. Further, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code and the regulations and
guidance promulgated thereunder, any payments described under this Section 11(b)
shall be delayed for a period of six (6) months following the Executive’s
separation from service to the extent and up to an amount necessary to ensure
such payments are not subject to the penalties and interest under Section 409A
of the Code. If the payments are delayed as a result of the previous sentence,
then on the first day following the end of such six (6) month period (or such
earlier date upon which such amount can be paid under Section 409A of the Code
without resulting in a prohibited distribution), the Company shall pay the
Executive a lump sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such period, plus interest
credited from the date of the Executive’s separation from service to the date of
payment at the “applicable federal rate” provided for in Section 7872(f)(2)(A)
of the Code in effect as of the date of such separation from service.
     12. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Any severance
benefits payable to the Executive shall not be subject to reduction for any
compensation received from other employment.
     13. Indemnification. The Company shall maintain, for the benefit of the
Executive, director and officer liability insurance in form at least as
comprehensive as, and in an amount that is at least equal to, that maintained by
the Company for its Directors. In addition, the Executive shall be indemnified
by the Company against liability as an officer of the Company and any subsidiary
or affiliate of the Company to the maximum extent permitted by applicable law
provided, however, that the Company need not indemnify Executive for actions
taken in bad faith, fraud or for breach of Executive’s fiduciary duties to the
Company. The Executive’s rights under this Section 13 shall continue so long as
he may be subject to such liability, whether or not this Agreement may have
terminated prior thereto.
     14. Executive Covenants.
          (a) General. The Executive and the Company understand and agree that
the purpose of the provisions of this Section 14 is to protect legitimate
business interests of the Company, as more fully described below, and is not
intended to impair or infringe upon the Executive’s right to work, earn a
living, or acquire and possess property from the fruits of his labor. The
Executive hereby acknowledges that the post-employment restrictions set forth in
this Section 14 are reasonable and that they do not, and will not, unduly impair
his ability to earn a living after the termination of his employment with the
Company. Therefore, subject to the limitations of reasonableness imposed by law
upon restrictions set forth herein, the Executive shall be subject to the
restrictions set forth in this Section 14.
          (b) Definitions. The following capitalized terms used in this
Section 14 shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms.
“Confidential Information” means any confidential or proprietary information
possessed by the Company without limitation, any confidential “know-how”,
customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or plans, computer software programs (including
object code and source code), data and documentation, data

 



--------------------------------------------------------------------------------



 



base technologies, systems, structures and architectures, inventions and ideas,
past, current and planned research and development, compilations, devices,
methods, techniques, processes, financial information and data, business
acquisition plans, new personnel acquisition plans and any other information
that would constitute a trade secret under the common law or statutory law of
the State of Iowa.
“Person” means any individual or any corporation, partnership, joint venture,
association or other entity or enterprise.
“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, member, trustee, director, officer, manager, employee, agent,
representative or consultant.
“Protected Employees” means employees of the Company or its affiliated companies
who were employed by the Company or its affiliated companies at any time within
six (6) months prior to the Date of Termination.
“Restricted Period” means the period of the Executive’s employment by the
Company plus a period extending two (2) years from the Date of Termination.
“Restrictive Covenants” means the restrictive covenants contained in Section
10(c) and (d) hereof.
          (c) Restriction on Disclosure and Use of Confidential Information. The
Executive understands and agrees that the Confidential Information constitutes a
valuable asset of the Company and its affiliated entities, and may not be
converted to the Executive’s own use. Accordingly, the Executive hereby agrees
that the Executive shall not, directly or indirectly, at any time reveal,
divulge or disclose to any Person not expressly authorized by the Company any
Confidential Information, and the Executive shall not, directly or indirectly,
at any time use or make use of any Confidential Information in connection with
any business activity other than that of the Company. The parties acknowledge
and agree that this Agreement is not intended to, and does not, alter either the
Company’s rights or the Executive’s obligations under any state or federal
statutory or common law regarding trade secrets and unfair trade practices.
          (d) Nonsolicitation of Protected Employees. The Executive understands
and agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to the Executive’s own use. Accordingly, the Executive hereby agrees that during
the Restricted Period the Executive shall not directly or indirectly on the
Executive’s own behalf or as a Principal or Representative of any Person solicit
any Protected Employee to terminate his or her employment with the Company.
          (e) Exceptions from Disclosure Restrictions. Anything herein to the
contrary notwithstanding, the Executive shall not be restricted from disclosing
or using Confidential Information that: (i) is or becomes generally available to
the public other than as a result of an unauthorized disclosure by the Executive
or his agent; (ii) becomes available to the Executive in a manner that is not in
contravention of applicable law from a source (other than the Company or its
affiliated entities or one of its or their officers, employees, agents or
representative) that is not known by the Executive to be bound by a confidential
relationship with the Company or its affiliated entities or by a confidentiality
or other similar agreement; (iii) was known to the Executive on a
non-confidential basis and not in contravention of applicable law or a
confidentiality or other similar agreement before its disclosure to the
Executive by the Company or its affiliated entities or one of its or their
officers, employees, agents or representatives; (iv) loses its status as
confidential information for any reason; or (v) is required to be disclosed by
law, court order or other legal process; provided, however, that in the event
disclosure is required by law, court order or legal process, the Executive shall
provide the Company with prompt notice of such requirement

 



--------------------------------------------------------------------------------



 



so that the Company may seek an appropriate protective order prior to any such
required disclosure by the Executive.
     15. Enforcement of the Restrictive Covenants.
          (a) Rights and Remedies upon Breach. In the event the Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company shall have the right and remedy to seek to
enjoin, preliminarily and permanently, the Executive from violating or
threatening to violate the Restrictive Covenants and to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants may
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company. The rights referred to in the preceding
sentence shall be independent of any others and severally enforceable, and shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company at law or in equity.
          (b) Severability of Covenants. If any court determines that any
Restrictive Covenants, or any part thereof, are invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.
     16. Cooperation in Future Matters. The Executive hereby agrees that, for a
period of one (1) year following his Date of Termination, he shall cooperate
with the Company’s reasonable requests relating to matters that pertain to the
Executive’s employment by the Company, including, without limitation, providing
information or limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of the Company, or otherwise
making himself reasonably available to the Company for other related purposes.
Any such cooperation shall be performed at times scheduled taking into
consideration the Executive’s other commitments, and the Executive shall be
compensated at a reasonable hourly or per diem rate to be agreed by the parties.
The Executive shall also be reimbursed for all reasonable out of pocket
expenses. The Executive shall not be required to perform such cooperation to the
extent it conflicts with any requirements of exclusivity of service for or other
obligations to be performed on behalf of another employer or otherwise, nor in
any manner that in the good faith belief of the Executive would conflict with
his rights under or ability to enforce this Agreement.
     17. Assistance with Claims. Executive agrees that, for the period beginning
on the Effective Date, and continuing for a reasonable period after Executive’s
termination date, Executive will assist the Company in defense of any claims
that may be made against the Company, and will assist the Company in the
prosecution of any claims that may be made by the Company, to the extent that
such claims may relate to services performed by Executive for the Company.
Executive agrees to promptly inform the Company if he becomes aware of any
lawsuits involving such claims that may be filed against the Company. The
Company agrees to provide legal counsel to Executive in connection with such
assistance (to the extent legally permitted), and to reimburse Executive for all
of Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses. For periods after Executive’s employment
with the Company terminates, the Company agrees to provide reasonable
compensation to Executive for such assistance. Executive also agrees to promptly
inform the Company, if permitted by law, if he is asked to assist in any
investigation of the Company (or its actions) that may relate to services
performed by Executive for the Company, regardless of whether a lawsuit has then
been filed against the Company with respect to such investigation. The Executive
shall not be required to perform such cooperation to the extent it conflicts
with any requirements of exclusivity of service for or other obligations to be
performed on behalf of another employer or otherwise, nor in any manner that in
the good faith belief of the Executive would conflict with his rights under or
ability to enforce this Agreement.

 



--------------------------------------------------------------------------------



 



     18. Publicity. Neither party shall issue, without consent of the other
party, which shall not be unreasonably withheld, any press release or make any
public announcement with respect to this Agreement or the employment
relationship between them except as may be required by applicable law or the
rules and regulations of the Securities Exchange Commission if the Company were
a registrant under either the Securities Act of 1933 or the Securities Exchange
Act of 1934. Following the date of this Agreement and regardless of any dispute
that may arise in the future, Executive and the Company jointly and mutually
agree that they will not disparage, criticize or make statements which are
negative, detrimental or injurious to the other to any individual, company or
client, including within the Company.
     19. Withholding. Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
the Executive shall be subject to withholding, at the time payments are actually
made to the Executive and received by him, of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provision for
payment of taxes as required by law, provided that it is satisfied that all
requirements of law as to its responsibilities to withhold such taxes have been
satisfied.
     20. Arbitration. Any dispute or controversy between the Company and the
Executive, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be settled by arbitration administered by
the American Arbitration Association (“AAA”) in accordance with its National
Rules for the Resolution of Employment Disputes then in effect, and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Any arbitration shall be held before a single arbitrator
who shall be selected by the mutual agreement of the Company and the Executive,
unless the parties are unable to agree to an arbitrator, in which case, the
arbitrator will be selected under the procedures of the AAA. The arbitrator
shall have the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and the
Executive. The Company and the Executive acknowledge that this Agreement
evidences a transaction involving interstate commerce. Notwithstanding any
choice of law provision included in this Agreement, the United States Federal
Arbitration Act shall govern the interpretation and enforcement of this
arbitration provision. The arbitration proceeding shall be conducted in Des
Moines, Iowa or such other location to which the parties may agree. The Company
shall be responsible for the costs of any arbitrator appointed hereunder and the
underlying expenses imposed by the American Arbitration Association.
     21. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s heirs and
legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 



--------------------------------------------------------------------------------



 



          (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or a substantial portion of
its assets, by agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform this
Agreement if no such succession had taken place. Regardless of whether such an
agreement is executed, this Agreement shall be binding upon any successor of the
Company in accordance with the operation of law, and such successor shall be
deemed the “Company” for purposes of this Agreement.
          (d) As used in this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
     22. Attorneys’ Fees. The Company agrees to pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by the
Executive as a result of the Executive seeking to obtain or enforce any right or
benefit set out in this Agreement or by any other plan or arrangement maintained
by the Company under which the Executive may be entitled to receive benefits,
provided the Executive prevails on a material part of the claim.
     23. Miscellaneous.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of Iowa, without reference to principles of conflicts of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
          (b) All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party, by overnight courier, or
by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
At the most recent address on file with the Company
If to the Company:
Federal Home Loan Bank of Des Moines
801 Walnut Street, Suite 200
Des Moines, IA 50309
Attn: Human Resources Director
Or to such other address as either of the parties shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) Any party’s failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision hereof.

 



--------------------------------------------------------------------------------



 



          (e) This Agreement supersedes any prior employment agreement or
understandings, written or oral between the Company and the Executive and
contains the entire understanding of the Company and the Executive with respect
to the subject matter hereof.
          (f) This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[signature page follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
written below.

            FEDERAL HOME LOAN BANK OF DES MOINES
      By:   /s/ Richard S. Swanson         Richard S. Swanson, President       
and Chief Executive Officer         Date: April 17, 2009              By:   /s/
Steven T. Schuler               Date: April 17, 2009     

 